Opinion of the Court, Gary, P. J. The appellee sued the city of Chicago for injuries which she alleged she had sustained by reason of a defective sidewalk. She recovered and the city appealed. There is no question of law in the case. A verdict was rendered upon conflicting evidence. During the trial some rather obstreperous language was used by attorney of the appellee, the import of which, so far as could be harmful, was that the appellee was poor,- which the evidence during the trial had already made probable. If by reprimand or ridicule the bar could be cured of bad habits, I would endeavor to supply my share of the medicine, “but wisdom cries out in the streets, and no man regards it.” There is really nothing to review, and the judgment is affirmed.